NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          DEC 16 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

ROBERTO HERRERA,                                 No. 14-56003

               Plaintiff - Appellant,            D.C. No. 2:12-cv-01873-JAK-
                                                 DTB
 v.

PERRY, individual and official capacity;         MEMORANDUM*
et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                            Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Roberto Herrera, a California state prisoner, appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging that defendants violated

his constitutional rights in obtaining a state court criminal conviction. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Guerrero v. Gates, 442

F.3d 697, 703 (9th Cir. 2006) (dismissal under Fed. R. Civ. P. 12(b)(6)); Whitaker

v. Garcetti, 486 F.3d 572, 579 (9th Cir. 2007) (dismissal under Heck v. Humphrey,

512 U.S. 477 (1994)). We affirm.

      The district court properly dismissed Herrera’s action for damages as Heck-

barred because if successful, his claims would necessarily imply the invalidity of

his conviction, and Herrera has not demonstrated that his conviction has been

overturned. See Heck, 512 U.S. at 486-87 (the district court must dismiss a

damages action, which, if successful, would necessarily imply the invalidity of a

conviction, absent a showing that the conviction has been overturned).

      Herrera’s motion for copies of certain district court documents, filed on

March 16, 2015, is denied as moot.

      AFFIRMED.




                                          2                                   14-56003